Citation Nr: 0841204	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  07-29 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a left shoulder 
condition.


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1987 to July 
1991 and February 2003 to June 2004, during peacetime and the 
Persian Gulf War Era.  There is also evidence that the 
veteran served in active duty training (ACDUTRA) for 134 days 
from February 21, 2006, to June 9, 2006 (109 days); December 
4, 2006, to December 7, 2006 (4 days); December 11, 2006, to 
December 15, 2006 (5 days); January 2, 2007, to January 4, 
2007 (3 days); and January 5, 2007, to January 17, 2007 (13 
days).    

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA), Fort Harrison, Montana, 
Regional Office (RO), which inter alia denied service-
connection for the veteran's claimed left shoulder condition.  
The veteran disagreed with such denial of service connection 
for left shoulder condition and subsequently perfected an 
appeal. 

The veteran has not selected a representative through a power 
of attorney.  As such, the Board finds that the veteran 
wishes to proceed without representation.    


FINDINGS OF FACT

1.  Although the veteran's service medical records show 
complaints of a left shoulder pain, a left shoulder 
disability was not diagnosed.

2.  There is no objective evidence of a current left shoulder 
disability.




CONCLUSION OF LAW

A left shoulder condition was not incurred or aggravated in 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by a July 2005 letter.  
This letter fully addressed all three notice elements; 
informed the veteran of what evidence was required to 
substantiate her service connection claim, and of the 
veteran's and VA's respective duties for obtaining evidence.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In a January 2007 notice letter, the RO also advised the 
veteran as to how disability ratings and effective dates are 
awarded, as required in Dingess.  See 19 Vet. App. at 486.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Id.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains service medical records, VA medical records, and the 
veteran's statements.  The veteran was provided and underwent 
two VA medical examinations regarding his claimed left 
shoulder condition.  First, the veteran reported to and 
underwent a compensation and pension general medical 
examination at the VA Medical Center (VAMC) in Fort Harrison, 
Montana, on July 2005, where he refused x-rays of his 
shoulder to be taken.  Second, the veteran underwent a 
compensation and pension examination regarding his claimed 
left shoulder condition at the Missoula CBOC on June 2007, 
outside x-rays were consulted.  Significantly, the record 
does not otherwise indicate any additional obtainable 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the claimant is required to fulfill VA's 
duty to assist the veteran in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If 
a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Furthermore, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical  training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The veteran seeks service connection for a left shoulder 
condition, which he maintains was incurred during active 
service.  

The veteran's service medical records reflect complaints of 
left shoulder pain in 1987 and 2006.  In this regard,  
treatment records indicate left scapular winging, resolving 
ruck sack palsy, and questionable subluxation of the left 
scapula.  See March 1987 Acute Medical Care Record; September 
1987 Acute Medical Care Record.  The March 1987 examiner also 
noted that "all parameters of the left shoulder were in 
normal limits."  No other service medical records indicated 
any complaints, treatment, or diagnoses of a left shoulder 
condition.  The veteran underwent an annual medical review in 
January 2006.  After the veteran reported shoulder pain, the 
January 2006 examiner noted that "left rotator cuff pain 
needs further evaluation."  See January 2006 Annual Medical 
Review Report.  In a May 2006 Medical Care Report, the 
veteran reported that he fell down and injured his left 
shoulder.  After physical examination, the May 2006 examiner 
noted that the left shoulder was within normal limits.    

There is also no evidence of a left shoulder condition, 
specifically arthritis, within the first post-service year 
after the veteran's first separation from active duty in July 
1991, and further after separation from active duty in July 
2004, to gain the benefit of presumptive service connection.  
See 38 C.F.R. §§ 3.307, 3.309 (2008).  

The post-service medical records are negative for any 
diagnosis of a left shoulder condition.  In this regard, the 
veteran underwent a compensation and pension general medical 
examination at the VAMC in Fort Harrison, on July 2005, where 
he refused x-rays of his shoulder to be taken.  After review 
of the veteran's claims file, the July 2005 examiner noted 
that the veteran suffered a left shoulder injury in-service 
in 1987, and that on current examination the veteran denies 
complaints of pain to his left shoulder.  On physical 
examination, the left shoulder was noted as having no 
winging, erythema, or crepitus.  Left shoulder ranges of 
motion were noted as forward flexion of 0 degrees to 180 
degrees, abduction of 0 to 180 degrees, external rotation of 
0 degrees to 90 degrees, and internal rotation of 0 degrees 
to 90 degrees.  There was no pain on routine range of motion, 
and pain with overhead throwing motion and lifting motion 
overhead.  The July 2005 examiner assessed the veteran with 
an old left shoulder injury and no current complaint. 

In a January 2006 Outpatient Note from the VAMC in Fort 
Harrison, the veteran complained of left shoulder pain as a 
result of heavy lifting.  The examiner noted normal range of 
motion of the left shoulder with no crepitus or atrophy.  
Tenderness of the trapezius muscle over the left scapula was 
noted, and an assessment of left trapezius strain status post 
heavy use was noted.  

The veteran underwent another compensation and pension 
examination regarding his claimed left shoulder condition at 
the Missoula CBOC on June 2007.  Upon physical examination, 
full range of motion, strength, and functioning of the left 
shoulder.  Left shoulder range of motion was noted as forward 
flexion of 0 degrees to 180 degrees, extension of 0 degrees 
to 50 degrees, abduction of 0 to 180 degrees, external 
rotation of 0 degrees to 90 degrees, and internal rotation of 
0 degrees to 90 degrees.  After repetitive motion, the same 
ranges of motion were noted.  The June 2007 examiner noted 
that there was no objective indication of pain, edema, 
effusion, instability, fatigue, weakness, lack of endurance, 
abnormal movement or guarding of movement, or incoordination 
that limits left shoulder range of motion or function of 
joint after repetitive use; and there was no tenderness to 
palpation.  Outside x-rays were consulted which showed no 
fractures, dislocations, soft tissue calcifications, or other 
osseous abnormalities.  The x-rays indicated a normal 
evaluation of the shoulders bilaterally.  The examiner stated 
that there is no evidence of the claimed condition on 
examination, and that the veteran does not have a clinically 
identifiable underlying left shoulder pathology.  See June 
2007 VA Examination Report.       

Congress specifically limits entitlement for service 
connected disease or injury to cases where incidents have 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  See Brammer, 3 Vet. App. at 225.  Thus, in this 
case, without evidence of a current clinical diagnosis, 
direct service connection for a left shoulder condition must 
be denied.
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez- Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part,  vacated and remanded in part sub nom. 
Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Thus, while the veteran, during service, complained of left 
shoulder pain, the medical evidence fails to show that he 
currently has a left shoulder condition to account for his 
complaints of pain.  Absent a finding of a current left 
shoulder condition that can be related to service, there is 
no basis to grant service connection.

The Board acknowledges the veteran's request for an MRI to 
"help develop evidence in [his] case."  See VA Form-9, 
received August 2007.  However, pursuant to the VCAA, a 
medical opinion should be obtained if the evidence shows the 
presence of a current disability, and indicates the 
disability may be associated with service.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(c)(4).  As noted, there is no evidence of a current 
disability.  The duty to assist is not invoked where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."   38 U.S.C.A. § 5103A(a)(2); 
see also Charles v. Principi, 16 Vet. App. 370 (2002).  
Hence, the Board finds that a MRI is not warranted.
  
The Board further finds that the only evidence of a claimed 
left shoulder condition and its relation to service is the 
veteran's own statements.  While the veteran is competent to 
describe his symptomatology (see Layno, 6 Vet. App. at 469), 
he, as a layperson, is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he has not been shown to have 
the requisite medical expertise.  See, e.g., Routen, 10 Vet. 
App. at 186; Espiritu, 2 Vet. App. at 494-95.  

Since there is no competent evidence of record demonstrating 
a current left shoulder condition to meet the threshold 
question in a service connection claim, the claim of service 
connection for a left shoulder condition must fail.



The Board concludes that a left shoulder condition was not 
incurred in or aggravated by service.  The benefit-of-the-
doubt doctrine has been considered; however, as the 
preponderance of the evidence is against the claim, it is 
inapplicable in the instant appeal.  38 U.S.C.A. § 5107(b); 
see also Gilbert, 1 Vet. App. at 54.        


ORDER

Entitlement to service connection for a left shoulder 
condition is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


